TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00534-CR



                              Ralph Sherman Wilkins, Appellant

                                                 v.

                                  The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
       NO. B-10-0417-SA, HONORABLE BEN WOODWARD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Ralph Wilkins seeks to appeal a judgment of conviction for aggravated assault with

a deadly weapon. The district court has certified that this is a plea bargain case and that Brown has

no right of appeal. Accordingly, the appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton, and Henson

Dismissed for Want of Jurisdiction

Filed: August 29, 2012

Do Not Publish